In Barcelona, September 30 2015
En Barcelona, 30 Septiembre 2015
THE PARTIES
REUNIDOS
On the one side, Mr. Joel Hackney, of legal age, acting in the name and on
behalf of PGI Specialty Materials Inc, and address at 9335 Harris Corners Pkwy
#300, 28269 Charlotte, NC, United States, (hereinafter, the "Company"), and
De una parte, Sr. Joel Hackney, mayor de edad, que interviene en nombre y
representación de PGI Specialty Materlals Inc, y con domicilio social en 9335
Harris Corners Pkwy 41300, 28269 Charlotte, NC, Estados UnIdos,(en adelante, la
"Compañia"), y
On the 'other side, Mr. Jean Marc Gálvez, of legal age and French nationality,
and domicile at Calle Josep Vicens Foix, 11 C, 08173 Sant Cugat del Valies,
Spain, acting in his own name and behalf (hereinafter, the "Senior Executive").
De otra parte, Sr. Jean-Marc Gálvez, mayor de edad, de nacionalidad francesa, y
con domicilio en Calle )osep Vicens Foix, 11 C, 08173 Sant Cugat del Valles,
España, que interviene en su propio nombre y derecho (en adelante, el "Alto
Directivo").
WHEREAS
MANIFIESTAN
On July 4, 2011 Mr. Jean Marc Gálvez?, initiated his employment relationship
with PGI SPAIN, S.L. by rendering services as Manager Vice President Sales
Marketing and development EMEA of the Company.
Que el 4 de julio de 2011 el Sr. Jean Marc Gálvez inició su relación laboral con
PGI SPAIN, S.L. prestando servicios en calidad de Director Vicepresidente de
Marketing y desarrollo de la región EMEA.
On June 22, 2012 Mr. Gálvez was offered a job position as Senior Vice president
and General Manager of Europe in Polymer Group Inc effective from April 1, 2012.
Que el 22 de Junio de 2012 el Sr, Gálvez fue ascendido a Vicepresidente senior y
Director General de Europa de Polymer Group Inc. con efectos de fecha 1 de Abril
de 2012.
In addition on July 4 2012 Mr. Gálvez was appointed as sole director of PGI
SPAIN, S.L.
Asimismo el 4 de Julio de 2012 el Sr. Gálvez fue nombrado administrador único de
PGI SPAIN, S.L.
On August 11 2015, Mr Gálvez and the Company signed an agreement regarding
appointment as sole Director.
El 11 de agosto de 2015, El Sr. Gálvez y la compañia suscribieron un acuerdo
relativo a su nombramiento como Administrador solidario.
On September 30 2015, Mr. Gálvez, was removed as sole director.
El 30 de septiembre de 2015, el Sr, Gálvez fue cesado como Administrador
solidario.
Nevertheless, the Company wishes to continue hiring Mr. Gálvez service as
General Manager for Europe In Polymer Group Inc.
Sin embargo, la compañia está interesada en seguir contratando al Sr, Gálvez
como Director General de Europa para el Grupo Polymer Inc.
The Senior Executive, on his turn, is interested in rendering the abovementioned
services for the Company.
El Sr, Gálvez está interesado en continuar prestando servicios como Director
General de Europa para el Grupo Polymer Inc.

 

--------------------------------------------------------------------------------

To this end, and in order to set out in full all the necessary conditions, the
Company and the Senior Executive have agreed to enter Into this contract
(hereinafter, the "Contract"), which Is ruled by Royal Decree 1382/1985, of
August 1 governing the special employment relationship of senior executives (the
"RD"), subject to the following
Con este fin, y a efectos de recoger en su totalidad todas las condiciones
necesarias, ambas partes han convenido la formalizacian del presente Contrato de
Trabajo de Alta Direction (en adelante, el "Contralto"), con sujecidn a to
dispuesto en el Real Decreto 1382/1985, de 1 de agosto, por el que se reguia la
relación laboral de caracter especial del personal de alta direction (en
adelante, el "RD") y a las sigulentes
CLAUSES
CLÁUSULAS
1. PURPOSE AND DUTIES
1. OBJETO Y FUNCIONES
1.1 The Senior Executive will be responsible for the general management of the
1.1 El Alto Directivo será responsable de la dirección general de los negocios
de la Compañía ysus filiales, Sus responsabilidades incluirán (I)
1.2 The Senior Executive shall render the duties pertaining to his position with
autonomy and full responsibility, being limited only by the criteria and
instructions issued by the governing body (board of directors) of the Company.
1.2 El Alto Directly debera desempefiar las funclones propias de su cargo con
autonomfa y plena responsabilidad, estando limited° Onicamente par los criterios
e instrucciones emanados del organ° de gobterno (consejo de admInIstraci6n) de
la Compafifa.
1.3 To that end, the Company shall continue granting the Senior Executive with
the powers necessary to perform these duties.
1.3 A tal fin, to Compaiiia contInuara mantenlendo los actuates poderes,
necesarios pare que el Alto Directivo continde desempellando sus funciones.
1.4 The Senior Executive acknowledges that the employment relationship that
links him to the Company Is based In the mutual trust existing between the
parties. Therefore, he undertakes to perform his duties and to exercise his
rights and obligations in good faith.
1.4 El Alto Directivo reconoce que is relation laboral quo le vincula a la
Comprila esta basada en la recfproca conflanza entre las partes, por lo que se
compromete a desempeflar sus funciones asf como a ejercer sus derechos y
obligaciones de conformidad con las exigencies de la buena fe.
1.5 Likewise, during the term of the Contract, the Senior Executive shall work
exclusively for the Company and devote his whole attention to the Company's
business.
1.5 Durante la vigencia del presente Contrato, el Alto Directivo debera prestar
sus servicios en exclusive pare la Compafila y destinara todos SUS esfuerzos al
negocio de la misma.
1.6 Accordingly, the Senior Executive shall refrain from rendering any kind of
services either directly non indirectly, for any third party or for himself, or
on behalf of any other person or entity or on his own behalf, regardless of the
nature of the relationship under which said services are rendered (that Is, If
the Senior Executive renders said services as employee, manager, member of the
board of directors, shareholder, advisor, consultant, etc.), even if such
activities are not considered to be In competition with those carried out by the
Company.
1.6 En consecuencia, el Alto Directivo se absendra de prestart services de
cualquier naturaleza naturaleza, directa o indirectamente, a ningirn tercero a
para si mismo, por cuenta ajena y en beneflcio de un tercero a entidad, o por
cuenta propta en su proof° beneficio, cualquiera que sea la naturaleza de la
relacien en virtud de la cual se presten dlchos servicios (esto es, si el Alto
Directive presta sus servicios en calidad de trabajador, directive, miembro del
Consejo de Administration, accionista, etc.) e Incluso si dichos servicios no se
consideran competitiyos con respecto a los prestados par la Compania.

 

--------------------------------------------------------------------------------

1.7 The fixed remuneration as set out in Clause 8.1 of this Contract Includes
the compensation for the exclusivity commitment set out above.
1.7 La remuneración fija prevista en la cláusula 8.1 de este Contracto Incluye
la compensación por la exclusividad pactada anteriormente.
2. DURATION
2. DURACIÓN
2.1 The Contract shall be of indefinite duration, effective September 30 2015
2.1 El Contrato tendrá una duración indefinida, can efecto 30 Septiembre 2015
3. PLACE OF WORK
3. LUGAR DE PRESTACIÓN DE SERVICIOS
3.1 The services to be rendered under this : Contract shall be carried out in
the workplace of the Company located Barcelona, Tuset 23-25.
3.1 El Alto Directivo prestará sus servicios para la Compañia en las oficinas
situadas en Barcelona, Tuset 23-25.
3.2 Notwithstanding the foregoing, considering the nature of the Senior
Executive's job position, he recognises and accepts that he may be requested to
make frequent trips within Spain and abroad.
3.2 No obstante lo anterior, dada la naturaleza del puesto de trabajo del Alto
Directivo, éste reconoce y acepta que podrá ser requerido para la realización de
viajes frecuentes tanto dentro y fuera del territorio español.
4. WORKING TIME
4. JORNADA
4.1 Given the special nature of the duties d corresponding to the Senior
Executive, he will devote all his professional time and energy to the Company
and apply all his skills and efforts to the performance of his duties, not being
subject to the limits and the distribution of working time established under the
legislation applicable to ordinary employees.
4.1 Dada la especial naturaleza de las funciones a desempeñar por el Alto
Directivo, éste deberá dedicar al desempeño do dichas funciones el tiempo que
sea necesario para el correcto y diligente cumplimiento de las mismas, sin
sujeción a los limites ni a la distribución de los horarios de trabajo
establecidos por la legislación aplicable a los trabajadores ordinarios.
5. HOLIDAYS
5. VACACIONES

 

--------------------------------------------------------------------------------

5.1 The Senior Executive is entitled to 22 calendar days as holidays.
5.1 El Alto Directivo tiene derecho a 22 días naturales de vacaciones por año.
5.2 The specific holiday period of the Senior Executive shall be adjusted to the
Company's needs. In this sense, the Company may exclude or determine certain
holiday periods in accordance with the needs of his position.
5.2 El período específico de vacaciones del Alto Directivo se deberá ajustar a
las necesidades de la Compañía. En este sentido, la Compañía podrá excluir
ciertos períodos o determinar otros para el disfrute de sus vacaciones, de
conformidad con las necesidades de la Compañía.
6. FIXED REMUNERATION
6. RETRIBUCIÓN FIJA
6.1 The Senior Executive shall receive a gross annual base fixed salary of Euro
292.909.
6.1 El Alto Directivo percibirá un salarlo base fijo anual bruto de 292.909
Euros brutos.
6.2 The Senior Executive will be eligible to participate in AVINTIV's merit base
pay for performance process and be eligible to receive salary adjustments funded
by the company's performance, the individual
6.2 El Alto Directivo tendrá derecho a participar en el procedimiento de méritos
para la determinación del salarlo base de AVINTIV, con derecho a percibir las
actualizaciones derivadas del desarrollo de la compañía y el desempeño
individual y aportaciones del directivo, todo ello de conformidad con su nivel
salarial, comparado con el mercado externo e interno.
6.3 The annual base fixed gross salary shall be paid In twelve (12) equal
monthly instalments by means of a bank transfer to the bank account designated
by the Senior Executive, before the last day of the month to which the payment
refers, in accordance with the Company's policy.
6.3 El salarlo fijo anual se abonará en doce (12) pagas mensuales Iguales
mediante transferencia bancaria a la cuenta que sea designada por el Alto
Directivo, de conformidad con las politices de la Compañía, antes del último día
del mes al que el pago se refiere.
6.4 Due to the nature of the position held by the Senior Executive and the
responsibility corresponding to such position, the remuneration agreed under
Clause 8.1 above will consist of a global compensation for the Senior
Executive's working time, regardless of the hours of work actually worked by the
Senior Executive.
6.4 En atención a la naturaleza del puesto desempeñado por el Alto Directivo y
el nivel de responsabilidad correspondiente a dicho cargo, la remuneración
acordada en la Cláusula 8.1 anterior deberá entenderse como una compensación
global por todo el tiempo de trabajo del Alto Directivo, con Independencia de
las horas de trabajo realmente realizadas por el Alto Directivo.
7. VARIABLE REMUNERATION
7. REMUNERACIÓN VARIABLE

 

--------------------------------------------------------------------------------

7.1 The Senior Executive will be eligible for AVINTIV's Short Term Incentive
(STI) cash program with a total target of 40% of annual base earnings during the
performance period
7.1 El Alto Directivo tendrá derecho a participar en el "AVINTIV's Short Term
Incentive (STI), cash rogram" consistente en un máximo de 40% del salario base
correspondiente al ejercicio en curso.
8. BENEFITS
8. BENEFICIOS
8.1 For the duration of his employment, the Company shall provide the Executive
with the use of a company car according to the AVINTIV's Company's car policy
for his official and private use, and bear all liabilities and expenses In
connection with such use of the company car plus supplementary equipment. The
value of this remuneration for working and fiscal effects are calculated for the
time that the object is used privately, In accordance with the valid tax
regulations In any moment and especially conform the Income Tax Law.
8.1 Durante el periodo de vigencia de este Contrato, la Compañía pondrá a
disposición del Directivo un vehículo de empresa de acuerdo con la Politica de
Vehículos de AVINTIV. El Directivo podrá utilizar dicho vehículo tanto en el
ámbito profesional como en el particular debiendo la Compañía asumir los gastos
derivados de dicha utilización del vehículo. El valor fiscal de la renta en
especie que se genere por dicha utilización se basará en el uso privativo que
realice el Directivo del mismo y que determinará la Compañía de conformidad con
la normativa fiscal vigente en cada momento y sobre todo de acuerdo con la Ley
del Impuesto sobre la Renta.
8.2 The Company will pay 100% of the medical insurance premium for the Executive
and his direct relatives (spouse and two children), according to the medical
plan Implemented by the Company.
8.2 La Compañía pagará el 100% de la prima de un seguro médico para el Directivo
y sus familiares directos (cónyuge y dos hijos), de acuerdo con la Politica de
asistencia médica privada de la Compañía.
9. DEDUCTIONS
9. DEDUCCIONES
9.1 The Company shall make the relevant withholdings on account of the Personal
Income Tax and the Social Security contributions applicable under current
statutory provisions from the total remuneration paid to the Senior Executive.
9.1 La Compañía efectuará las correspondientes retenciones a cuenta del Impuesto
sobre la Renta de las Personas Físicas y las contribuciones de Seguridad Social
de conformidad con las disposiciones legales, sobre la remuneración total pagada
al Alto Directivo.
10. EXPENSES
10. GASTOS
10.1 The Company will reimburse the Senior Executive ail the travel, meal and
representation expenses In which he has reasonably Incurred during the
performance of his duties under this Contract. In any case, in order to be
entitled to the reimbursement of these amounts, the Senior Executive will have
to submit in advance the relevant invoices, receipts and written proofs in
accordance with the procedures and policies applicable In the Company.
10.1 La Compañía reembolsará al Alto Directivo todos los gastos de
desplazamiento, manutención y representación en que razonablemente haya
Incurrido con ocasión del debido desempeño de sus funciones conforme a lo
establecido en el presente Contrato. En todo caso, para que el Alto Directivo
tenga derecho a dicho reembolso, éste deberá presentar las pertinentes facturas,
recibos y justificantes, de conformidad con los procedimientos y políticas
aplicables en la Compañía, En todo caso, la Compañía establecerá una política de
gastos que tenga como objetivo minimizar la anticipación de gastos por parte del
Alto Directivo.

 

--------------------------------------------------------------------------------

11. TERMINATION OF THE CONTRACT
11. EXTINCIÓN DEL CONTRATO
11.1 Reasons for termination
11.1 Causas de extinción
The present Contract may be terminated due to the breach of any of the
obligations foreseen In it as well as for the events contained in RD, unless
specific provisions contained in this Contract state otherwise.
El presente Contrato podrá extinguirse como consecuencia del incumplimiento de
cualquiera de las obligaciones establecidas en el mismo, y asimismo, por las
razones indicadas en el RD, salvo que expresamente se disponga otra cosa en el
presente Contrato.
11.2 Termination of the Contract at the Senior Executive's request (sectin 10 of
the RD)
11.2 Extinción del Contrato a instancia del Alto Directivo (artículo 10 RD)
(a) Unilateral withdrawal by the Senior Executive (section 10.1 of the RD)
(a) Desistimiento unilateral por parte del Alto Directivo (artículo 10.1 del RO)
In case the Senior Executive wished to terminate the Contract in accordance with
section 10.1 of the RD, he shall inform the Company In writing at least three
months In advance.
En caso de que el Alto Directivo desee extinguir el Contrato de conformidad con
lo establecido en el artículo 10.1 del RD, el mismo deberá informar de su
intención a la Compañia, por escrito, tres meses antes de la fecha de extinción
propuesta.
In accordance with section 10.2 of the RD, in case of breach of this obligation,
the Senior Executive shall indemnify the Company with an amount equivalent to
the annual gross fixed and variable remuneration established In Clauses 7.1 and
8.1 that he was receiving at the time of the termination corresponding to the
notice period defaulted. In case the Company owed the Senior Executive any
certain and claimable amount as of that date, the corresponding amount will be
automatically deducted from the amounts payable by the Senior Executive as
compensation for the notice period unfulfilled.
De conformidad con el artículo 10.2 del RD, si se incumpliera este preaviso, el
Alto Directivo deberá Indemnizar a la Compañía con una cantidad equivalente a la
remuneración fija y variable anual bruta previstas en la Cláusulas 7.1 y 8.1
anteriores, que dicho Alto Directivo viniera percibiendo en el momento de la
extinción que hubiera correspondido al plazo de preaviso incumplido. En caso de
que la Compañía debiera al Alto Directivo alguna cantidad a esa fecha, la
cantidad correspondiente será automáticamente deducida de las cantidades a
abonar por el Alto Directivo en concepto de compensación por el incumplimiento
del preavlso.

 

--------------------------------------------------------------------------------

(b) Termination of the Contract pursuant to section 10.3 of the RD
(b) Extinción del Contrato al amparo del articulo 10.3 del RD
The Senior Executive may also terminate the present Contract in accordance with
and for the reasons stated in section 10.3 of the RD. In such a case, the Senior
Executive shall be entitled to the same indemnity set in section 12.3 a).
El Alto Directivo puede asimismo extinguir el presente Contrato por las causas
previstas en el artículo 10.3 del RO. En todos estos casos el Alto Directivo
tendrá derecho a recibir la Indemnización prevista en el apartado 12.3 a) del
contrato.
11.3 Termination of the Contract by the Company
11.3 Extinción del Contrato a instancia de la Compañía
(a) Unilateral withdrawal
(a) Desistimiento unilateral
In the event of termination of the Contract by the Company according to article
11.1 of RD, the Senior executive will be entitled to a severance payment
equivalent to a 16 months' salary considering fix, variable, and In kind salary.
En caso de extinción del Contrato al amparo de lo dispuesto en el articulo 11.1
del RD, el Alto Directivo tendrá derecho a percibir una Indemnización
equivalente a 16 meses de salario considerando a estos efectos el salario fijo,
el salario variable y el salario en especie.
The Senior executive will be entitled to a severance payment equivalent to the
indemnity earned as legislative mandated in case of unfair dismissal for an
ordinary labour relationship. This severance would be subtracted of the
Indemnity set In the precedent paragraph, if the amount of the last Indemnity is
higher
El Alto Directivo tendrá derecho a percibir una Indemnización equivalente a la
Indemnización prevista en la legislación laboral vigente para la extinción de un
contrato de trabajo ordinario por despido improcedente. Esta indemnización será
deducida de la indemnización prevista en el párrafo anterior siempi:e que el
importe de esta última sea superior
(b) Disciplinary dismissal of the Senior Executive
(b) Despido disciplinario del Alto Directivo
The Company may terminate the Contract in writing and not needing to respect any
notice period, through disciplinary dismissal based on a serious and wilful
breach by the Senior Executive. In this case, the Company shall not be obliged
to pay the Senior Executive any amount as severance compensation.
La Compañia podrá extinguir el Contrato, mediante comunicación escrita y sin
mediar preaviso alguno, mediante despido disciplinario basado en un
incumplimiento grave y culpable del Contrato. En este caso, la Compañia no
estará obligada a abonar al Alto Directivo cantidad alguna en concepto de
indemnización.
Without prejudice to the above, both parties agree that in the event that the
disciplinary dismissal is deemed to be unfair or null and void by an Employment
Tribunal, the Senior Executive shall be entitled to receive, as severance
compensation set in precedent section a).
Sin perjuicio de lo anterior, ambas partes acuerdan que en el caso de que el
despido disciplinario sea declarado improcedente o nulo por el Juzgado/Tribunal
de lo Social, el Alto Directivo tendrá derecho a recibir la indemnización
prevista en el apartado a) anterior.

 
11.4 Deductions
The Company will make the appropriate withholdings and Income Tax ("IRPF")
payments in relation to the severance compensation set out in this Clause, in
accordance with the law in force at any time.
11.4 Deducciones
La Compañia efectuará las retenciones que correspondan a cuenta del Impuesto
sobre la Renta de las Personas Fisicas ("IRPF") en relación con la Indemnización
por despido establecida en esta Cláusula, de conformidad con la legislación
vigente en cada momento.
12. DUTY OF CONFIDENTIALITY AND SECRECY
12. CONFIDENCIALTOAD Y SECRETO
12.1 The Senior Executive acknowledges that, In the performance of his duties,
he may have access to information relating to the Company business, its
activities or those of any other entity related to it, its finances or
organisation, systems, technology, protected information, know-how, clients of
the Company or of its parent company or of any other company related to it
(hereinafter, the "Information"). Likewise, the Senior Executive understands
that such Information is or may constitute a professional secret and be
commercially sensitive, with the consequence being that its disclosure to third
parties and, in particular, to Companies that carry out the same activities as
the Company, may cause serious harm to the Company or to the legal entities
related to it.
12.1 El Alto Directivo reconoce que, en el ejercicio de sus funciones, puede
tener acceso a información relativa al negocio de la Compañía, su actividad o a
la de cual¬quier otra entidad relacionada con la misma, sus finanzas u
organización, sistemas, técnicas, información protegida, know-how, clientes de
la Compañía o de las Compañías del Grupo empresarial a que ésta pertenezca (en
adelante, la "Infor¬mación"). Asimismo, el Alto Directivo entiende que dicha
Información constituye o puede constituir secreto profesional y ser
comercialmente sensible, por lo que su conocimiento por terceros y, en
particular, por Compañías que desarrollen la misma actividad que la Compañía,
puede causar un grave perjuicio a la Compañía o a entidades jurídicas
relacionadas con ésta.

 

--------------------------------------------------------------------------------

12.2 Consequently, the Senior Executive expressly undertakes to use the
Information only and exclusively for the purposes of carry out the duties
corresponding to his position. Similarly, the Senior Executive undertakes to
preserve and treat the Information as entirely confidential during the period in
which the Contract is in force or after its termination and, In particular, not
to reveal it to any third party without the prior consent of the Company, except
in the performance of the duties set out under this Contract or if required by
law. The Senior Executive also undertakes not to reproduce, modify or, In
general terms, use the Information in a manner different than that required for
the performance of his duties.
12.2 En consecuencia, el Alto Directive se compromete expresamente a utilizer la
Informacidn anica y exclusivamente con Ia finalidad de cumplir las funciones
proplas de su puesto. Igualmente, el Alto Directive se oblige a conserver y
tratar come confi-dencial toda la lnformacion durante la vigencla del presente
Contrato o despubs de la extincien del mismo y, en particular, a no revelarla a
ningtin tercero sin el consentimiento previo de Ia Compafila, excepto en el
ejerciclo de ias funciones encomendadas en el presente Contrato o por imperative
legal, y a no reproducirla, transformarla ni, en general, usarla de manera
distinta a la que sea precise pars el ejerciclo de sus funciones.
12.3 Likewise, the Senior Executive undertakes to return to the Company
Immediately upon its request during the term of the Contract and, in any case,
without the need to make such request once the Contract is terminated, any
Medium of any kind that may contain Information to which he has had access or
that has been created by him.
12.3 Asimismo, el Alto Directivo se compromete a restituir inmediatamente a la
Compañía, a solicitud de ésta durante la vigencia del Contrato y en todo caso, y
sin necesidad ran contener información a la que haya tenido acceso o que haya
sido creada por él.
13. APPOINTMENT AS MEMBER OF THE BOARD OF DIRECTORS
13. NOMBRAMIENTO COMO MIEMBRO DEL CONSEJO DE ADMINISTRACIÓN

 

--------------------------------------------------------------------------------

13.1 In the event the Senior Executive becomes a member of the board of
directors and such appointment would be considered incompatible with the special
labour relationship agreed in this contract, both parties expressly state that,
upon the appointment, the senior executive employment relationship existing
between the parties will not be terminated but automatically suspended and the
Senior Executive employment relationship will re-start when the Company may,
revoke or refrain from renewing his appointment for any reason but Cause. The
period rendering services as a Director will be considered as a seniority to all
effects.
13.1 En el caso de que en un futuro se produjese la integración del Alto
Directivo en el órgano de administración de la Empresa y ello pudiera
considerarse Incompatible con el mantenimiento simultáneo de la relación
especial de alta dirección que se articula a través del presente Contrato, las
partes acuerdan expresamente que la misma no se extingue, sino que queda
simplemente suspendida, por lo que en el momento en que, por cualquier "Causa",
se produzca la salida del Alto Directivo del órgano de administración de la
Empresa, dicha relación laboral especial reactivará su eficacia automáticamente
y sin necesidad de requerimiento alguno a Instancias de cualquiera de las
partes, resultando computable, a todos los efectos, el periodo de tiempo durante
el que hubiera permanecido en el órgano de administración.
13.2 in the event that as a result of the termination of the employment
relationship, the Senior Executive suffers an Impairment regarding his
entitlement to Unemployment benefits, due to his appointment as Director, the
Company grants that It will cover up for any existing impairments.
13.2 En el supuesto de que la extinción de la relación laboral del Alto
Directivo suponga un menoscabo de sus derechos relativos a la prestación por
desempleo, como consecuencia de su nombramiento como administrador único, la
Empresa compensará al Sr. Gálvez por el Importe equivalente a dicha merma.
14. NON- DISPARAGEMENT
14. NO DIFAMACIÓN
14.1 The Senior Executive agrees that he will not at any time publish or
communicate to any person or entity any Disparaging (as defined below) remarks,
comments or statements concerning the Company, its parents, subsidiaries and
affiliates, and their respective present and former members, partners,
directors, officers, shareholders, employees, agents, attorneys, successors and
assigns.
14.1 El Alto Directivo se compromete a que, en ningún momento (ya sea durante o
tras la duración del contrato), publicará ni comunicará a ninguna persona o
entidad ninguna declaración, manifestación o comentarlo Difamatorio (tal y como
se define a continuación), relativo a la Compañía sus matrices y/o filiales, así
como a sus respectivos actuales y anteriores miembros, socios, consejeros,
directivos, asociados, altos directivos, agentes, apoderados, sucesores y
cesionarios.

 

--------------------------------------------------------------------------------

14.2 By "Disparaging", it should be understood any remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged.
14.2 Se entiende por declaraciones, manifestaciones y comentarlos "Difamatorio?
aquellos que cuestionen la reputación, honestidad, integridad o moralidad o
perspicacia del negocio o habilidades relacionadas con cualquier aspecto de las
operaciones de negocio del individuo o entidad que sea objeto de difamación.
15. DATA PROTECTION
15. PROTECCIÓN DE DATOS
15.1 In accordance with Organic Law 15/1999 on Protection of Personal Data, the
Senior Executive hereby recognises and agrees that the Company may compile,
treat and keep data relating to him (the "Personal Data") in order to guarantee
observance of this Contract and the legal obligations arising from it such as
withholdings on account of Personal Income Tax and Social Security, management,
financial communication due to- other items related to human resources and
employment issues.
15.1 De conformidad con lo dispuesto en la Ley Orgánica 15/1999 de Protección de
Datos de Carácter Personal, la Compañía informa al Alto Directivo de su
necesidad de recopilar, tratar, almacenar y utilizar los datos personales
revelados por él en la fecha de firma del Contrato y mientras el presente
Contrato esté en vigor (en adelante, los "Datos Personajes"), con el fin de
formalizar y gestionar este contrato de trabajo y de cumplir con las
obligaciones de la Compañia como empleadora (entre otras, el pago de salarlos,
pensiones y otros beneficios sociales, las retenciones fiscales y de seguridad
social, el cumplimiento de las obligaciones de seguridad e higiene, la gestión
de bajas por enfermedad y otras actividades en materia de gestión y comunicación
financiera y de recursos humanos).
15.2 The Company declares and guarantees that It shall not gather and/or process
any confidential Information in relation to the Senior Executive, including, but
not limited to, information on health or medical issues or related to ethnic
origin, without the previous written consent of the Senior Executive unless it
is strictly required to do so by law. The Company will ask the Senior Executive
periodically to review and update his Personal Data that Is held by the Company.
Without prejudice to the foregoing, upon his request, the Senior Executive may
exercise his right to access, rectify, cancel and oppose the processing of
Personal Data which may not be necessary according to the present Contract.
15.2 La Compañia manifiesta y garantiza que no recabará y/o procesará ningún
dato personal sensible en relación con el Alto Directivo, Incluyendo, pero sin
limitación, Información de tipo sanitario, médico o de origen étnico, sin el
previo consentimiento escrito del Alto Directivo, salvo en la medida en que sea
estrictamente requerido por ley, La Compañia solicitará periódicamente al Alto
Directivo que revise y actualice los Datos Personales que conserva con respecto
a éste. Sin perjuicio de lo anterior, el Alto Directivo podrá ejercitar su
derecho de acceso, rectificación, cancelación y oposición al tratamiento de los
Datos Personales que no sean necesarios de conformidad con el presente Contrato.

 

--------------------------------------------------------------------------------

15.3 The Senior Executive expressly understands and accepts that the Company may
put his Personal Data at the disposal of (I) other Group Companies that operate
internationally for Information and group administration purposes; (II) the
competent authorities (Including the tax authorities), future employers and
potential buyers of the Company or of any of its assets or businesses; (iii) Its
accountants, auditors, lawyers and other external professional advisors; and
(iv) products or services providers of the Company (established In the European
Union or in other countries, some of which may not offer a level of protection
equivalent to that existing in the European Union). United Kingdom and the USA
are included amongst said countries. In the future, It may be necessary to
transfer the Senior Executive's Personal Data to other countries or territories
that the Company shall determine.
15.3 El Alto Directive entiende y acepta expresamente que Ia Compafila podrii
poner los Datos Personales a disposiciOn de: (i) otras CompaMas del Grupo que
operen en el ambito internacional con fines de information y adminIstraclon del
grupo; (ii) las autoridades competentes (incluyendo autoridades fiscales),
futures empieadores y potenclaies compradores de la Compella o de cuaiquiera de
sus actives o negoclos; (iii) sus contables, auditores, abogados y dem6s
asesores protesionales externos; y (iv) proveedores de productos o serviclos de
la Compafiia (localizados en la Unión Europea o en otros paises, aigunos de los
cuales podrian no ofrecer un nivel de proteccion equivalente al que existe en la
Union Europea). Entre dichos paises se incluyen el Reino Unido y los Estados
Unidos y, en el futuro, podria ser necesario reailzar la transmision a
cualesqulera otros palses o territories que determine la Compafifa.
Likewise, the Senior Executive understands and accepts that his Personal Data
will be stored in a computer file that may be transferred through the Internet,
which by its nature is an unsafe means of communication, within the country or
across national borders.
Asimlsmo, el Alto Directive entiende y acepta que sus Dates Personales serAn
almacenados en un archive Informatico que podra ser transmitido a tray& de
Internet, un medio Inseguro de por si, dentro del pals o traspasando las
fronteras nacionales.
16. RETURN OF THE COMPANY'S PROPERTY
16. DEVOLUCIÓN DE PROPIEDAD DE LA COMPAÑÍA
16.1 Upon the termination of the Contract for whatever reason, the Senior
Executive shall return to the Company, with acknowledgment of receipt, any items
that may have been received from the Company including, but not limited to, any
documents, books, materials, files, correspondence, codes, software, computer
applications, mobile phones, computers, laptops, tablets, hardware, papers and
information (or any other items regardless of where they are located related to
the activities of the Company or of any other entity related to it, magnetic
disks containing information related to the Company's activities, as well as all
keys, credit cards and any other object which is the property of the Company or
of any entity related to It (including, specifically, any card provided by the
Company) that may be In the Senior Executive's possession or under his control.
16.1 En el momento en que se produzca la extinción del Contrato, cualquiera que
sea la causa de la misma, el Alto Directivo entregará a la Compañia, con acuse
de recibo, todos aquellos objetos que el Alto Directivo hubiese recibido de
ésta, entre los cuales, y de forma meramente enunciativa, se incluyen todos los
documentos, libros, materiales, registros, correspondencia, códigos, software,
aplicaciones informáticas, teléfonos móviles, ordenadores, portátiles, tablets,
hardware, papeles e información (o cualquier otro medio cualquiera que sea el
lugar en que se encuentre) relacionados con la actividad de la Compañía o con
cualquier otra entidad relacionada con la misma, discos magnéticos en los que se
haya registrado tarjetas de crédito, y cualquier otro objeto propiedad de la
Compañía o de cualquier otra entidad relacionada con ésta (incluyendo,
especialmente, cualquier tarjeta proporcionada por la Compañía) que pueda estar
en posesión del Alto Directivo o bajo su control.

 

--------------------------------------------------------------------------------

16.2 Likewise, the Senior Executive undertakes to remove permanently any
information related to the activities of the Company or of any entity related to
it registered under any kind of magnetic, optical or electromagnetic medium that
may be in his possession, custody, care or control. The Senior Executive
acknowledges that he Is not entitled to keep copies of said documentation.
16.2 Asimismo, el Alto Directivo se compromete a eliminar definitivamente
cualquier información referente a la actividad de la Compañia o a cualquier otra
entidad relacionada con ésta, registrada en cualquier tipo de soporte magnético,
óptico o electromagnético que se encuentre en su posesión, custodia, cuidado o
bajo su control. El Alto Directivo reconoce que no tiene derecho a conservar
copia alguna de esta documentación.
17. PARTIAL NULLITY
17. NULIDAD PARCIAL
17.1 In the event that any of the clauses of this Contract is declared null and
void, the validity of the remaining clauses shall not be affected.
17.1 La eventual nulidad de alguna o algunas de las Cláusulas del presente
Contrato no afectará a la validez de las restantes Cláusulas.
18. CHANGE OP DETAILS
18. LEY APLICABLE Y JURISDICCIÓN
18.1 The Senior Executive shall immediately communicate to the Company any
change of status or change in the personal or professional details which might
be relevant for the purposes of the employment relationship, or regarding the
Company's Social Security or tax obligations. In the event that the Senior
Executive falls to comply with this obligation he shall compensate the Company
for any damages suffered as a consequence of the breach.
18.1 El Alto Directivo deberá comunicar inmediatamente a la Compañía cualquier
variación de sus detalles personales o profesionales que pudiera ser relevante a
los efectos de la relación laboral o de las obligaciones de la Compañía en
materia fiscal o de Seguridad Social. En caso de que el Alto Directivo incumpla
esta obligación, éste deberá Indemnizar a la Compañía por los daños y perjuicios
sufridos como consecuencia de dicho incumplimiento.

 

--------------------------------------------------------------------------------

19. GOVERNING LAW
19. LEY APLICABLE Y JURISDICCIÓN
19.1 This Contract will be subject to the provisions of Spanish Law and
specifically, to that included in Royal Decree 1382/1985, of 1 August, governing
the special relationship of senior executives and to the provisions set out In
the applicable civil or mercantile legislation and to the general principles
thereof
19.1 El presente Contrato se regirá por lo establecido en la Ley española y
especialmente por lo dispuesto en el Real Decreto 1382/1985, de 1 de agosto, por
el que se regula la relación laboral de carácter especial de alta dirección.
The section headings contained herein are for reference purposes only and shall
not In any way affect the meaning or interpretation of this Contract.
Los encabezamientos contenidos en este Contrato tienen sólo efectos de
referencia y no afectarán en ningún modo el significado o interpretación de este
Contrato.
This Contract has been drafted in English and In Spanish. In the case of any
discrepancy between the versions, the English version will apply. The Senior
Executive has fully understood the content of this Contract and declares that
there Is no circumstance which may limit or restrict the signing of the same, as
well as the Senior Executive has completely understood the validity and
enforceability of each of its clauses.
Este Contrato ha sido redactado en inglés y en castellano, En caso de existir
discrepancias entre las dos versiones, la redacción en Inglés gozará de
preferencia. El Directivo ha comprendido totalmente el contenido del presente
contrato, y declara que no existe ninguna circunstancia que pueda limitar o
restringir la celebración del mismo, ad como la validez y ejecutabilidad de cada
una de sus cláusulas.
In witness whereof, the parties initial each page and sign at the end of the two
counterparts of this Contract, In the place and date first written above
Como expresión de su consentimiento, las partes rubrican cada hoja y firman al
pie de los dos ejemplares en que se formaliza el presente Contrato, en el lugar
y la fecha indicados en el encabezamiento.
Mr. Joel Hackney
Sr. Joel Hackney
Signed:
Firmado:
/s/ Joel Hackney 
/s/ Joel Hackney 
Mr. Jean Marc Gàlvez
Signed:
Sr. Jean Marc Gàlvez
Firmado:
/s/ Jean Marc Gàlvez 
/s/ Jean Marc Gàlvez 

--------------------------------------------------------------------------------

[image00003.jpg]
101 Oakley Street
Evansville, Indiana 47710
Tel: (812) 306-2202
Fax: (812) 492-9364

Ed Stratton
Executive Vice President — Human Resources
December 18, 2016
Jean-Marc Galvez
PGI Spain S.L.U.
c/Tuset 23 — 25 5
Barcelona, Spain 08006
Dear Jean-Marc,
I am pleased to confirm your international assignment by Berry Plastics
Corporation (the "Company") from Spain ("Home Country") to Evansville, IN, USA
("Host Country"). This letter outlines the terms of our agreement including your
compensation and other financial arrangements. Many of these terms are contained
in the Company's current International Assignment Policy ("Policy"), to which
you should refer for additional information regarding each of the topics herein.
The Company reserves the right to modify the provisions of the policy at its
discretion, You will be notified of any policy changes as they are implemented.
Expatriate employees participate in their Home Country compensation and benefits
programs, and generally do not have the choice to participate in local Host
Country plans. However, the terms of the Senior Executive Employment Contract
you signed dated September 30, 2015 ("the Employment Contract") will continue to
apply and control your employment relationship with the Company for the duration
of your international assignment.
Position
Your assignment position will be President, Consumer Packaging Division which is
in the Pres & CFO career band, reporting to the CEO. Your assignment will be
effective January 1, 2017, but is conditional upon and subject to you obtaining
and maintaining throughout the term of your international assignment any
required passport, visa, resident and/or work permits and any related documents,
as well as compliance with any required medical or government clearances. Your
assignment is expected to last for three (3) to seven (7) years. The maximum
length of the visa is 7 years. To stay longer than 7 years, you must have
applied and been approved for permanent resident status and agreed to a U.S.
compensation and benefits package. If you do not stay in the U.S. as a permanent
resident, at the 7 year mark, the Company will repatriate you and either offer
you an equivalent position, or, if no equivalent position exists, terminate you
in accordance with your Employment Contract. If you decline the equivalent
position, no severance will be paid. If you choose to repatriate due to any
reason beginning at the 6 year mark, the same treatment will apply.
Work Permits/Visas
Barnes and Thornburg will work with you to coordinate the acquisition of proper
visas, resident and/or work permits for you, and if/when applicable, any
accompanying eligible dependent family members. The final move with you / your
family to the United States must not take place until your visa, resident and/or
work permit is obtained along with the accompanying visas or permits required
for any eligible dependent family members.

--------------------------------------------------------------------------------

Compensation
Your annual base salary will be EUR 450,000.00 and you will be next eligible for
a merit increase in April 2018 consistent with Spain compensation guidelines.
Bonus
During your assignment, you will participate in the Company's Annual Bonus Plan.
Your target bonus will be 65% of your base salary.
Benefits Coverage
You, your spouse and children under the age of 26 that are based in the United
States will be eligible to participate in the Company's U.S. health program
which covers medical, dental and vision. Insurance premiums will be paid by the
Company. Your Spanish health insurance will be maintained by the Company in the
same manner as if you were located in Spain.
Payroll
You will continue to be paid from the Spain payroll following your regular
payroll cycle. Your employee benefits contributions and actual social security
contributions, if applicable, will be deducted from your salary. If required by
local regulations, a portion of your salary will be paid in your assignment
location with a corresponding reduction of the same amount from the Spain
payroll.
You are responsible for ensuring the compensation payments received each pay
period are consistent with your base salary and allowances as provided to you by
Weichert. Any overpayments or underpayments should be brought to the attention
of Weichert immediately.
Allowances
Goods and Services (G&S): Subsequent to your arrival in the United States an
amount may be included in your paycheck representing the difference between the
costs of basic goods and services in Spain and in the United States. This
differential payment will be based upon data received from the Company's
international compensation consultants, Weichert.
Additionally, throughout the duration of your assignment, the G&S differential
may fluctuate with foreign exchange rates and inflation adjustments in both your
home and host locations. The differential will take effect when you move into a
"permanent residence" (or serviced temporary accommodations with cooking
facilities) in the United States and have secured your work permit and visa. It
will not be paid during the period for which you are receiving temporary living
expense reimbursements, or prior to receiving your work permit.
If you are present in the United States prior to obtaining your work permit,
your presence will be considered a business trip, and expenses shall be managed
via the Company's normal ME process.
Currently your G&S differential would be USD 2,891.42 USD monthly for a family
size of three in the host country. Please note that your actual Goods and
Services differential may be more or less than this amount based on the Weichert
data available at the time that you actually move into rented accommodations in
the United States. If applicable, please advise your Weichert relocation
consultant if a family member leaves/joins the assignment location for a period
greater than 4 weeks so that the G&S can be adjusted accordingly.

--------------------------------------------------------------------------------

Housing: Your budget for housing in the United States will be USD 48,000.00 per
year. Reasonable and customary utility costs for gas, oil, water, sewer, trash,
electricity and standard cable TV and internet access only will be reimbursed to
you separately. Utility costs do not include gardeners, household servants,
security guards, pool maintenance, or telephone. Should you decide to select
housing above the budget determined by the Company, you will be required to pay
the additional housing cost. Any personal contribution above the budget may
continue until the expiration of the lease including any legally required notice
to terminate the lease.
Your housing benefit includes a furnished apartment during the period of January
2017 through August 2017.
Relocation
A Relocation Repayment Agreement will need to be signed by you in order to
receive relocation benefits for your expatriation or transfer to another
assignment. If your employment with the Company terminates within 24 months of
the Start or Transfer Date as stated in paragraph 4(e) of the Relocation
Repayment Agreement, and in connection with such termination, you are not
entitled to severance payments under the Employment Contract you signed dated
September 30, 2015, you will repay the Company an. amount equal to the
"Miscellaneous Relocation Allowance" pursuant to the Assignment Letter and other
move related expenses (i.e. house hunting trip, shipment 'of goods, temporary
living, visa/immigration costs), prorated monthly.
Pre Assignment Visit: The purpose of the pre-assignment visit is for you to
become familiar with the area and find suitable housing in the United States.
The Company will reimburse you for round-trip airfare (based on the current
business travel policy) and for reasonable living costs for a period of up to
seven days. The Company has contracted with Weichert to offer home finding and
settling-in services to all the company's assignees worldwide.
Miscellaneous Relocation Allowance: The Company will provide you with a net
allowance of USD 36,000 or home currency equivalent to defray the miscellaneous
relocation expenses and appliance repurchase costs you may incur at the
beginning of your assignment. The allowance upon repatriation to Spain will be a
net allowance of USD 10,000 or home currency equivalent. In certain foreign tax
locations, receipts are needed to substantiate a company tax deduction for this
payment. This can occur upon your original move or upon when your family moves
at a later time.
Transportation to/from Assignment Location: You will be reimbursed for the cost
of air transportation for you (and your eligible accompanying family dependents,
if applicable) at the beginning and end of your assignment between Barcelona,
Spain and Evansville, IN, United States in accordance with the company's travel
policy. Flights should be booked through the Company's travel service and
expenses submitted through the company's T&E, with copies to Weichert counselor
for tracking purposes.

--------------------------------------------------------------------------------

Temporary Living Expenses: The Company will reimburse reasonable temporary
living accommodations, meals and incidental expenses incurred prior to your
departure from Spain and upon your arrival in the United States for a period of
up to 45 days in total. Family interim living expenses will be reimbursed for a
period of up to thirty (30) days in total. If required, temporary living
expenses in Spain are reimbursed to you through Weichert with supporting
receipts submitted, for your meals and incidentals. Hotel accommodations in the
host country should also be expensed through Weichert.
Shipment/Storage of Household Goods: The Company will assume all reasonable
costs incurred in insuring and shipping your household and personal belongings
to Host Country (refer to the limitations on amounts to be shipped). The Company
will also pay for any import duties and other expenses necessary for the actual
delivery of your goods. Should you decide to sell or rent out your home,
limited, long-term storage will be offered.
It is important to note that only one departure and destination site is approved
for your household goods shipment.
The Company reserves the right not to ship very large, unusual or very valuable
items. Any single item valued at more than an amount equal or equivalent to USD
5,000 is to be insured separately with the mover and at your personal expense.
Prior to your move, you will be required to complete and promptly submit an
inventory list in order for your goods to be covered by the applicable insurance
policy. It is important that you indicate the replacement value at destination
for each item. If an item should get lost or damaged beyond repair during the
shipment, the replacement value is the amount you will be reimbursed for
replacement of any lost or damaged items provided you complete and submit the
required documentation within the allotted time frame. Please consult the
Company's International Assignment policy for details.
Weichert is the Company's worldwide relocation coordinator and will arrange for
storage and/or shipment of household goods.
Upon completion of your assignment and return to the Spain or reassignment to
another location, the Company will allow you a 10% gratis over your shipment's
original weight. Any fees for shipment above the 10% additional weight from your
original shipment will be billed to you personally.
Language and Cross-Cultural Training: The Company will provide language training
(if applicable) for you and your spouse and cultural assimilation training for
you and your eligible family members through an outside firm.
Home Leave Trip
The Company will reimburse you for air travel to Barcelona, Spain in accordance
with the International Assignment Policy. After your family's move to
Evansville, IN, you will also be reimbursed for the expense of a rental car for
up to a maximum of 30 days during your home leave trip(s) in your home leave
destination. Home leave may be taken after you have completed six months in your
assignment location. Two annual home leave trips will be reimbursed for you,
your spouse and your dependent children under age 26 residing in the host
country. In addition, any dependent children under age 26 not residing in the
host country will be entitled twice per year to visit you at the host location.
Employees are not eligible for home leave within six months of your known
repatriation date. Vacation time is utilized during home leave.
Vacation Time/Public Holidays
Your vacation time during your international assignment will be based on the
vacation policy of your home country for compensation purposes. If less than 4
weeks' vacation would be granted by this policy, additional days would be
provided to allow for the 4-week minimum.

--------------------------------------------------------------------------------

You will follow the local holiday closing schedule in the United States for the
duration of your assignment. Your local HR professional will provide this
schedule to you upon arrival in your assignment location.
Host Country Transportation Assistance
You and your spouse will be provided with transportation assistance in your
assignment location in accordance with the Host Country car policy (attached).
You will be reimbursed for expenses related to its operation and maintenance in
accordance with this policy and the International Assignment Policy. The
International Assignment Policy refers to the local Host Country car policy only
to define the level of car or transportation allowance provided for use and the
protocol for gas and maintenance expenses.
Tax Assistance
While on international assignment, you will be covered by the Company's current
Tax Equalization Policy. In accordance with that policy, an estimated
hypothetical Federal and State and actual or hypothetical as applicable social
security tax will be retained from all sources of your Company compensation
(base, bonus, stock options, other awards). Your current estimated annual
hypothetical tax amount has been determined to be 160,342 FUR based upon your
base salary and family size. Hypothetical tax on your bonus payout, long term
incentives, and other awards will be calculated at the time these payments are
realized. The hypothetical tax amount on these payments will generally be at a
higher rate than that on the base salary.
In return for your contribution of hypothetical taxes, the Company will be
responsible for the payment of your actual Spain and United States income tax
liabilities on Company income, as well as the United States social security tax,
if applicable. However, you will be responsible for funding any Spain or United
States tax liability on personal income. Spain and United States tax resulting
from extraordinary personal transactions and windfall type income (lottery,
etc.) will also be your personal responsibility. The Company reserves the right
not to reimburse foreign taxes on income resulting from the sale or disposition
of personal assets. Such transactions may typically be deferred until the
assignment is concluded. In addition, we request that you advise the
Compensation Department prior to the exercise of any stock options. This
notification is meant to assist the Corporation in minimizing foreign tax which
can add substantial additional cost to the Company.
To assist you in the preparation of your annual Spain and United States income
tax returns, the Company has retained the services of KPMG. These services will
be limited to the preparation of all required income tax returns and the tax
settlement calculation. The final tax settlement will calculate what your tax on
this income would have been if you had stayed at home based on the provisions of
the Tax Equalization policy of the Company. This final "stay-at-home tax" will
then be compared to the hypothetical income taxes withheld as well as the actual
Federal, state and local/city income taxes you personally paid. After the final
reconciliation, you may owe the Company, or the Company may owe you.
By signing this letter you agree to repay any and all moneys owed to the Company
within 45 days of receiving notification. If payment is not received within 45
days, you specifically acknowledge the Company reserves the right to and is
entitled to withhold funds from your regular payroll as a settlement of the debt
and/or charge interest on any unpaid amount.
As a condition of this assignment and as stated in the Company's Tax
Equalization Policy, all tax benefits including but not limited to Foreign Tax
credits and Foreign Earned Income & Housing Exclusions belong to the Company.
The Company will utilize these benefits and credits to reduce its overall tax
burden. Any tax refund resulting from the utilization of foreign tax paid by the
Company relating to your assignment belongs to the Company. This includes the
period in which you are on assignment and also may include tax periods prior to
or subsequent to your return from assignment.

--------------------------------------------------------------------------------

Any tax penalties or interest resulting from late filing or underpayment of tax
reasonably attributable to your failure to comply with date requests from KPMG
or the Company will be your responsibility. You will receive a Pre-Assignment
Consultation with KPMG to review these tax terms and conditions. Should you
require personal tax advice not related to your assignment, you may engage KPMG
at your own expense. The Company will not bear any personal tax advice expenses
and will seek reimbursement from you in the event any charges are incurred and
billed to the Company.
Standards of Conduct
During the assignment, you will comply with the Company's Code of Business
Ethics and you are required to maintain a standard of conduct that does not
bring discredit upon yourself, your supervisors or upon the Company or the Host
Country.
You are also expected to abide by the laws and regulations of the Home Country
and the Host Country, including but not limited to local bribery laws and the
United States Foreign Corrupt Practices Act. You agree that you will not pay,
give or offer, or promise to pay, give or offer any money or any other thing of
value, directly or indirectly, to or for the benefit of any government official,
political party, candidate for political office or public international
organization, or any other person, firm, corporation or other entity, with
knowledge that some or all of that money or other thing of value will be paid,
given, offered or promised to a government official, political party, candidate
for political office or public international organization, for the purpose of
obtaining or retaining any business, or to obtain any other unfair advantage, in
connection with the Company's business.
Data Protection
Personal information related to you and any accompanying eligible dependent
family members in connection with your employment and your assignment will need
to be processed for purposes related thereto, and such information may need to
be sent to and from the Home Country and the Host Country. The laws and
regulations relating to the processing of data in these countries may differ
from those of your Home Country and from one another. By signing below, you
unequivocally agree on behalf of yourself and your partner to all such
transmittal and processing of such data.
Termination of Assignment or Employment
Assignment Termination:
The international assignment may be terminated at any time for any reason in
accordance with the details explained below.
Voluntary Resignation:
In the event that you should, of your own volition, terminate employment with
the Company while you are on assignment for reasons other than exceptional
circumstances (addressed below), the Company will assume no responsibility for
the costs of return transportation for you and your family, nor the expenses of
shipping your household goods back to Spain. All expatriate benefits will cease
at the date of termination with the exception of the tax preparation services
and tax equalization calculation services under the Tax Equalization Policy. The
expatriate tax preparation benefit under the Policy will continue until such
time that the benefit of the foreign earned income exclusion and the benefit of
any foreign taxes paid on your behalf by the Company have been remitted to the
Company through the tax equalization calculation as stated in the Policy. The
Relocation Repayment Agreement will apply, notwithstanding your termination of
employment. In this situation, you will provide the Company with three (3)
months notice of your resignation unless the parties specifically agree to an
alternate arrangement.

--------------------------------------------------------------------------------

In the event that exceptional situations occur, the parties may opt between
terminating your Employment Contract or repatriating you to Spain in an
equivalent position. In such event, you must offer six (6) months transition
time.
Employment Termination for Cause:
If the Company terminates your employment for cause, no relocation, severance
and/or other benefits, including housing or schooling, will be provided after
the effective date of termination. The expatriate tax preparation benefit under
the Tax Equalization Policy will continue until such time that the benefit of
the foreign earned income exclusion and the benefit of any foreign taxes paid on
your behalf by the Company have been remitted to the Company through the tax
equalization calculation as stated. Any payments due to or received by you as a
result of your separation from service while on assignment will be owed to the
Company. This would consist of amounts resulting from tax settlement
calculations or tax advances the Company has made to you. The Relocation
Repayment Agreement will apply, notwithstanding your termination of employment.
Involuntary Termination without Cause:
In the event that the Company, for any reason other than cause, finds it
necessary to terminate your assignment, the Company will repatriate you to Spain
and offer you an equivalent position within the Company if such a position is
available. If an equivalent position is not available, the Company will
terminate your employment in accordance with your Employment Contract. The
Company will provide you with one (1) month notice before repatriating you.
If you elect to return to the Spain within three months of termination, the
Company will be responsible for the cost of return economy class airfare for you
and your family, as well as the reasonable costs associated with the shipment of
your household goods. You will not be eligible for any other relocation benefits
and all expatriate benefits will cease at the date of termination with the
exception of the tax preparation services and tax equalization calculation
services under the Policy. The expatriate tax preparation benefit will continue
until such time that the benefit of the foreign earned income exclusion and the
benefit of any foreign taxes paid on your behalf by the Company have been
remitted to the Company through the tax equalization calculation as stated in
the Policy. You may also be obligated to continue payment of your home country
housing obligation if you remain in company paid housing for an interim period.
In the event of an involuntary employment termination, the Relocation Repayment
Agreement will no longer apply.
No Other Assurances/ Modification in Writing
You acknowledge that in signing this letter you have not relied on any promises,
statements, representations or commitments, whether spoken or in writing, made
to you by any representative of the Company, except for what is expressly stated
in this letter.
No oral agreement, statement, promise, commitment or representation shall alter
or terminate the provisions of this letter. This letter cannot be changed or
modified except by written agreement signed by both you and an authorized
representative of the Company.

--------------------------------------------------------------------------------

Governing Law
This letter will be governed by, and interpreted in accordance with, the laws of
Spain. Any dispute regarding your Employment Contract specifically will be
governed by the laws of Spain. To the extent that you are entitled to rights,
benefits or compensation under the laws of both Spain and the United States, you
agree that you will be entitled to such rights, benefits, or compensation that
are no greater than those provided to you under the terms of this letter
agreement, so that any advantages that may accrue to you under the laws of both
jurisdictions may not be combined.
Please acknowledge your receipt of this letter and your understanding of the
terms of the assignment by signing the attached copy and returning it to me.
Very truly yours,
/s/ Ed Stratton 
Ed Stratton
EVP – Human Resources
Accepted:  /s/ Jean-Marc Galvez
                    Jean-Marc Galvez
Date:        December 18, 2016
cc:
Weichert, BERRY PLASTICS Global Mobility Vendor
KPMG

--------------------------------------------------------------------------------

RELOCATION REPAYMENT AGREEMENT


Upon receipt of consideration, the sufficiency of which is acknowledged, the
undersigned agrees as follows:
1.
Berry Plastics (the "Company") has no obligation to pay or reimburse for any
expenses associated with the relocation of my worksite from:

Barcelona, Spain
to:
Evansville, IN, United States
unless and until I return this Relocation Repayment Agreement ("Agreement") and
Assignment Letter fully and properly completed and signed to the Company's HR
Department.
2.
If my employment with the Company terminates within 24 months of the Start or
Transfer Date as stated in paragraph 4(e) below, and in connection with such
termination, I am not entitled to severance payments under the Employment
Contract I signed dated September 30, 2015, I will repay the Company an amount
equal to the "Miscellaneous Relocation Allowance" pursuant to the Assignment
Letter and other move related expenses (i.e. house hunting trip, shipment of
goods, temporary living, visa/immigration costs), prorated monthly.

3.
I hereby authorize the Company to withhold any amount owed pursuant to this
Agreement and not otherwise directly repaid by me for any amounts owed to me by
the Company but not yet paid to me including, but not limited to, salary,
accrued vacation or other amounts. If amounts owed to me by the Company are
insufficient to meet my obligation to repay the Company pursuant to this
Agreement, I will repay the Company directly the amount owed but not recovered
through withholding within 60 days after my termination date.

4.
I acknowledge and agree that:

a.
I have received and read the Berry Plastics's current INTERNATIONAL ASSIGNMENT
POLICY.

b.
I understand the terms, conditions and benefits outlined in the Assignment
Letter will be bound by and must, as a condition of receiving benefits, follow
such terms and conditions.

c.
I have read and understand this Agreement, including but not limited to, the
obligation to repay the Company.

d.
Nothing in this Agreement creates a contract or guarantee of employment between
the Company and me for any period of time.

e.
My Start/Transfer Date is: ___________________

EMPLOYEE'S NAME
(Please print)
 
EMPLOYEE'S
SIGNATURE
(Please sign)
 
TODAY'S DATE
 




